758 N.W.2d 257 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Omar Odale BROCKMAN, Defendant-Appellant.
Docket No. 137033. COA No. 284456.
Supreme Court of Michigan.
December 10, 2008.

Order
On order of the Court, the application for leave to appeal the June 16, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded *258 that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case for resentencing.